Citation Nr: 1138978	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  07-37 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel







INTRODUCTION

The Veteran had active service from May to September 1990, and from November 2002 to September 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the St. Petersburg, Florida, regional office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has developed PTSD as a result of traumatic experiences in Kuwait and Iraq.  In particular, he states that the fuel convoy in which he was riding was mortared by the enemy.  

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in- service stressor; and credible supporting evidence that the claimed in- service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011). 

In this case, the evidence includes VA treatment records that show that the Veteran has been receiving ongoing care for a psychiatric problems diagnosed as PTSD.  

Furthermore, subsequent to the most recent consideration of his claim by the RO, the Veteran has submitted a DD Form 215 that shows he was awarded a Combat Action Badge.  This is sufficient to establish that the Veteran was engaged in combat with the enemy, and in the absence of clear and convincing evidence to the contrary the Veteran's lay testimony alone may now establish the occurrence of the claimed in-service stressor.  The Veteran has not yet been afforded a VA compensation examination that addresses his claim for PTSD.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

The evidence in this case is sufficient to obligate VA to schedule the Veteran for a psychiatric examination in order to determine the etiology of his claimed PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records pertaining to the Veteran's PTSD from May 2009 to the present and associate them with the claims folder. 

2.  After the records requested above have been obtained and associated with the claim folder, schedule the Veteran for a VA PTSD examination.  The claims folder must be made available to the examiner for use in the study of this case.  All indicated tests and studies should be conducted, including appropriate psychological testing.  The Veteran's report of exposure to enemy mortar fire in Iraq must be presumed to have occurred, as should any other reported stressor that may involve combat with the enemy.  After the completion of the examination and review of the record, the examiner should attempt to express the following opinion(s).  
a) Does the Veteran have a current diagnosis of PTSD?  If not, does he have a current diagnosis of any other acquired psychiatric disability? 
b) If the Veteran has a current diagnosis of PTSD, is it as likely as not that this disability was incurred due to the Veteran's reported stressors in Kuwait and Iraq?
c) If the Veteran has a current diagnosis of a psychiatric disability other than PTSD, is it as likely as not that this disability was incurred due to active service?
The reasons and bases for all opinions should be explained by the examiner.  

3.  After the development requested above has been completed, the RO should again review the record.  The Veteran's claim should be considered under the version of 38 C.F.R. § 3.304 that became effective in July 2010.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


